Citation Nr: 1743766	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  07-27 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression and bipolar disorder.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to April 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2009, the Veteran testified by videoconference from the Indianapolis RO before the undersigned Acting Veterans Law Judge sitting in Washington, D.C.; a transcript of the hearing is in the record.  

In January 2010, the matter was remanded for additional development.  

In November 2013, in accordance with 38 U.S.C.A. § 7109 (West 2014) and 38 C.F.R. § 20.901 (2017), the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  A VHA medical opinion was rendered in January 2014.  The Veteran and his representative were provided a copy of the January 2014 opinion and afforded the opportunity to submit additional evidence and argument.  

In October 2014, the Board again remanded the matter for additional development.  



FINDING OF FACT

The Veteran's personality disorder, of itself, is not a compensable disability; the preponderance of the evidence is against a finding that an acquired psychiatric disorder was superimposed on the Veteran's personality disorder during, or as a result of, service; psychosis was not manifested within one year following the Veteran's separation from service; and the preponderance of the evidence is against a finding that a current psychiatric disorder is related to his service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.9, 4.127 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by September 2005, March 2006, June 2007, and March 2009 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, at the October 2009 videoconference Board hearing, the appellant was advised of what is needed to substantiate the claim on appeal (evidence of a nexus between the claimed psychiatric disability and his service); his testimony reflects that he is aware of what is necessary to substantiate the claim.  A hearing deficit is not alleged.

The Veteran's service treatment records (STRs) are associated with the record, and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in February 2006, January 2011, and January 2015, as well as a January 2014 VHA advisory medical opinion.  As will be discussed in greater detail below, the Board finds the examination and opinion reports to (cumulatively) be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disease first diagnosed after service may be service connected if all the evidence, including pertinent service records, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, to include psychosis, may service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for psychosis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Nexus of a chronic disease to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, any such is subjected to superimposed disease or injury which creates additional disability, then service connection may be warranted for the resultant disability.  See VAOPGCPREC 82-90.  In the absence of such superimposed disability, service connection may not be allowed for personality disorders as they are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 4.9.  Disability from a mental disorder superimposed on a personality disorder may be service-connected.  38 C.F.R. § 4.127.

On the Veteran's August 1974 service enlistment examination, psychiatric findings were normal on clinical evaluation.  The service personnel records reflect that he went AWOL from December 16, 1975 to January 21, 1976.  He was hospitalized in January 1976 for having taken Valium and/or barbiturates for several days while drinking alcohol.  He gave a previous history of drug abuse and stated that he had used heroin up until about a year and a half earlier, and he had been using Darvon as well.  He initially stated that he had intentions of killing himself because he had many problems; when interviewed, he was asked why and stated that he did not want to talk about it, however this was done with a calm personage and a certain amount of insincerity.  On mental status examination, there was no evidence of delusions or hallucinations or organic disturbance at that time; he appeared rather depressed but not inordinately out of contact with reality.  The diagnoses included improper use of valium, overdose, and character disorder manifested by depression, family problems, drug and alcohol abuse, and an evaluation was recommended.  

On March 1976 social work evaluation, it was noted that the Veteran had received one Article 15 for AWOL and one Special Court-Martial for AWOL.  He reported that his parents had experienced extreme marital problems and were eventually divorced when he was 6 years old; they remarried when he was 8 and divorced again when he was 9.  The evaluator opined that the Veteran's family environment was total chaos, both parents were apparently very immature and irresponsible people, and as a result he was responsible for his siblings and their welfare during the most part of his growing up years.  He reported that his father was a brutal, abusive individual who beat his wife and the children.  After his parents' final divorce, he and his siblings lived with their mother for a short time, until they were taken away from her by the court due to her negligence; the children then moved in with their father who also neglected them to a severe degree.  The Veteran reported that, as a result, the responsibility of keeping the family together remained with him.  He reported that he dropped out of school at the beginning of 11th grade in order to join the Army, to escape family problems.  He reported that he was arrested at age 14 for a misdemeanor and placed on active probation.  He reported that he did not trust anyone and that people bother him.  The evaluator opined that the Veteran was a very anxious, emotional individual who experienced extreme difficulty coping with pressure or stress and, as a result, reverted to withdrawal forms of behavior.  The evaluator opined that the Veteran had a very weak character structure due to the chaotic home situation to which he was subjected, and his socialization and super-ego development appeared to have suffered tremendously.  The evaluator worker opined that his basic security and dependency needs were never fulfilled during childhood and as a result he was very dependent on others for support and to provide feelings of worth; he also entered the Army at a very early age which only intensified the immature aspects of his personality.  The evaluator opined that the Veteran was overall a very anxious, uptight, "hyper" individual whose primary defense was escape or withdrawal, either physically or emotionally.  There appeared to be no evidence of psychosis, neurosis, or other disorders which would require referral for psychiatric treatment.  The evaluator opined that the Veteran would not adjust to the military setting, his potential for return to duty was minimal, and further rehabilitative efforts would prove non-productive.  The impression was immature personality with passive dependent features, and the recommendation was separation from service for unsuitability, a character and behavior disorder.  

On March 1976 service separation examination, psychiatric findings were normal on clinical evaluation.  On contemporaneous report of medical history, the Veteran reported depression and nerves with early morning awakening.  He reported having had suicidal ideation prior to admission to a halfway house; he had attempted suicide by overdose of drugs, and he was treated and released.  He had no current suicidal ideation.  Mental status examination revealed that he behaved normally, was fully alert and oriented, had a level mood and clear thinking, had normal thought content, and good memory.  The impression was that he did not have significant mental illness, and he was found to be psychiatrically normal on discharge examination.

The claims file reflects that the Veteran was admitted to a VA rehabilitation program for polydrug abuse from January to May 1978, when he left against medical advice; he reported using drugs since age 13, and no psychiatric disability was diagnosed.  

In September 1981, while serving a 5 to 10 year sentence for kidnapping and aggravated robbery, the Veteran was admitted to Wyoming State Hospital for evaluation and treatment in a drug and alcohol abuse program.  He reported that he first used morphine at age 13 and he reported past use of marijuana, LSD, PCP, heroin, amphetamines, and alcohol, with apparent preference for heroin.  He reported that he broke the legs of a lieutenant during service and that he served in Vietnam and in Europe, none of which occurred.  Objective and projective psychological testing revealed no thought disorder or serious mood disturbance and suggested a characterological disorder.  In May 1982, he was again admitted for treatment of substance abuse.  He reported that he had been using drugs at the time of his offense.  He denied any sexual problems and reported that he had used heroin in service.  The diagnoses included episodic alcohol abuse, continuous other unspecified substance dependence, and antisocial personality disorder.  A separate note from the same date indicates that during that admission, he was given no psychotropic drugs.

On July 2002 VA treatment, the Veteran reported feeling stressed from working very hard and not sleeping well; he was referred to the mental health clinic.  On September 2002 treatment, he reported that he was a recovering alcoholic and had been depressed for a long time; he reported that he was abused as a child and had a history of alcoholism; the assessment was dysthymic disorder.  

On July 2005 VA treatment, he reported that he had felt extreme anger to the point of exhaustion over the previous 5 months due to work related difficulties, especially his relationship with his boss.  He reported cyclical sleep difficulties, often going several days without sleep followed by extreme exhaustion.  He reported some grandiose ideas in the form of being able to read people's minds, stating that he had felt so since his childhood, as well as religious based beliefs about the devil putting thoughts in his mind.  His wife reported he had been very paranoid, especially regarding his boss.  The impression was bipolar disorder not otherwise specified, history of dysthymic disorder and alcohol dependence in complete remission.  

VA treatment records reflect ongoing mental health treatment since that time with diagnoses of dysthymic disorder, bipolar disorder not otherwise specified, schizoaffective disorder bipolar type, bipolar disorder type I, intermittent explosive disorder.

In February 2006, the Veteran was afforded a VA examination for an opinion as to whether "an episode of depression connected with a suicide attempt, while in the service, was the beginning manifestation of the current mental disorder he is diagnosed with."  On February 2006 VA examination, he reported that prior to entering the military at age 17, he was already drinking heavily; he had begun drinking at age 13.  He reported that both of his parents were alcoholics and he felt that he was trying to escape; his mother and brother were eventually diagnosed as bipolar.  He reported being physically abused by his father and molested by his grandfather.  He reported that he attempted suicide in the military, as he felt that he was under a lot of stress at the time; he reported that he was abusing drugs and alcohol during that time and was hospitalized.  He reported that his heavy drinking and substance use in service resulted in his going absent without leave; he was brought up on charges and eventually had a general discharge under honorable conditions.  He reported that he felt he could have gotten a medical discharge but he wanted to be released so that he could resume his use of alcohol and drugs.  The examiner noted the social work service note and diagnosis at the time of discharge of immature personality with passive dependent features.  He reported that 6 months after he left service, he was incarcerated for kidnapping, armed robbery, and auto theft, and he was in jail for nearly 6.5 years.  He reported that while he was in jail, he was sent to the state hospital for the criminally insane after attempting suicide, where he was given shock treatments.  He reported hospitalizations for substance abuse in 1978 and 1985 for which there is no record; the examiner noted that the Veteran's reported history and his records did not always coincide, leading to some question as to the reliability of his self-reports.  The Veteran reported that he was currently taking Depakote as a mood stabilizer for his bipolar disorder, Risperidone to help treat the psychotic symptomatology, Bupropion to help with depression, and Trazodone for sleep.

Following a mental status examination, the diagnoses included bipolar disorder with psychotic features, and alcohol and polysubstance dependence in remission by self-report, with some antisocial personality features present. The examiner opined that it is more likely than not that the depression and overdose diagnosed in the military were related to the Veteran's excessive drinking and abuse of drugs and not to his current psychiatric problems; any further connection with the latter diagnoses would be pure conjecture.  The examiner noted that, more recently, the Veteran had demonstrated symptoms consistent with bipolar disorder with psychotic features, which can present with irritability and temper outbursts that had been separately diagnosed as intermittent explosive disorder, which actually can be subsumed under the bipolar disorder diagnosis.  The examiner opined that earlier diagnoses of dysthymia in 2002 and concern that the Veteran might be experiencing schizoaffective disorder were tentative diagnoses prior to the final diagnosis of bipolar disorder.

On July 2009 VA treatment, the Veteran reported military sexual trauma several times; the assessment was schizoaffective disorder.

At the October 2009 Board hearing, the Veteran testified that when he was in service, his roommate sexually assaulted him repeatedly.  He testified that he was given leave but went AWOL, and he later attempted suicide after returning.  He testified that he was given a general discharge under honorable conditions, and at that time he began hearing voices and seeing visions, and he used drugs and alcohol to make them go away.  He reported that he went to prison where he was abused sexually, emotionally, and physically for several years, and he attempted suicide again.

Based on the Veteran's new allegation, for the first time, of being sexually assaulted during service, the Board remanded the matter in January 2010 for a new VA examination and etiological opinion.

On January 2011 VA examination, the Veteran reported that during his childhood, he was a bit confused with "just typical kid stuff growing up".  He denied any serious physical abuse or sexual abuse prior to the military.  He reported that he enlisted when he was 17 to get away and to make his parents proud.  He reported that he experimented with alcohol but denied regular use; he denied using heroin or that he first used morphine at age 13 as it states in the state penitentiary record.  The examiner noted that the Veteran's reports of his personal history pre-military, especially with regard to the use of alcohol and drugs, was significantly discrepant from what he told service providers in other assessments completed during and after his military service.  Regarding his military history, the Veteran reported that he had an Article 15 for AWOL and that he went home because he was raped and beaten by his supposed mentor.  He reported that he drank more after the assaults as a way to cope.  The examiner noted that the military records reflect the Veteran had a "serious drug problem" but the Veteran denied this on examination.  He did not report the rape to military authorities at that time.  He reported that after he went AWOL, he overdosed and was sent to the psychiatric ward because the assailant would not leave him alone.  He reported being incarcerated after service, where he was again assaulted.  

Following a mental status examination, the diagnoses included bipolar disorder not otherwise specified, psychotic disorder not otherwise specified, alcohol and opioid dependence in sustained full remission, and personality disorder not otherwise specified (antisocial personality features, by history).  The examiner noted that the Veteran has a diagnosis of schizoaffective disorder but it is unclear from his report and his medical records if he has periods of hallucinations during times when he does not have prominent mood symptoms.  The examiner also noted that the Veteran's records first note reports of hearing voices in 2005, around the same time a notation of cognitive impairment appears, so it is questionable whether psychotic symptoms may be related to a general medical condition.  The examiner opined that it is less likely as not (less than 50/50 probability) that the bipolar disorder or psychotic disorder not otherwise specified had its onset during active duty service.  The examiner noted that the Veteran's military records dated March 1976 indicate a diagnosis of immature personality with passive dependent features, with anxiety and problems coping with stress also noted, and that no psychosis, neurosis, or other disorders requiring treatment were evident.  The examiner noted that the treatment records from Wyoming penitentiary and state hospital note the prominence of alcohol and drug abuse and psychological testing supports personality disorder diagnoses.  The examiner noted that psychological testing dated October 1981 notes no thought disorder or serious mood disturbances.  The examiner opined that there is no evidence in the VA records that psychosis was noted prior to 2005.  The examiner opined that the medical and military records indicated that the Veteran's alcohol and opioid dependency likely existed prior to military service.  

On March 2011 private evaluation, a psychologist opined that it is more likely than not that the Veteran began to experience the same kinds of psychotic symptoms as he does currently while he was on active duty.  The psychologist noted that, years after discharge from service, the Veteran reported to his clinicians that he was raped by a noncommissioned officer while he was at Fort Riley, and that his psychotic symptoms began shortly after the rape, but he told nobody about the assault or his symptoms at the time.  The examiner opined that the Veteran's behavior reflected the change in his mental status in the spring of 1976, when he went AWOL, was apprehended, put in the stockade, attempted suicide, and put in a treatment facility and found to be unfit for further service.  The Veteran reported on evaluation that after he left service, he began using drugs and alcohol to cope with the auditory and visual hallucinations which began after the military sexual trauma.  Following a mental status examination, the diagnostic impressions included schizoaffective disorder, bipolar type, and alcohol and polysubstance dependence in sustained full remission.  The psychologist opined that the Army psychiatrist who diagnosed the Veteran with immature personality with passive dependent features and noted anxiety and problems coping with stress was mistaken.  He opined that being sexually assaulted several times and the enormous stress of these events caused the Veteran, who was genetically predisposed to psychosis, to decompensate, and that what were called "passive dependent features" were signs of the schizophrenic prodrome.

In November 2013, the Board referred the matter for a diagnosis and VHA advisory medical opinion by a medical expert.  In a January 2014 opinion, a VA staff psychiatrist opined that the Veteran's most likely diagnosis appeared to be schizoaffective disorder, bipolar type.  He noted that the Veteran reported having auditory and visual hallucinations occurring for years, as well as delusional thinking, and he had also been documented to have had concurring manic symptoms, though his primary mood had been described as depressed.  The psychiatrist noted that the Veteran had been given varying diagnoses in the past such as bipolar disorder, schizoaffective disorder, dysthymic disorder, major depression, intermittent explosive disorder, PTSD, and mild cognitive impairment, and he had a significant history of substance abuse in the distant past.  The VA psychiatrist included the caveat that he had not seen the Veteran, noting that "normally a patient would not be given a diagnosis without a comprehensive psychiatric evaluation".  

Regarding whether it was at least as likely as not (a probability of at least 50 percent) that the Veteran's current psychiatric disorder was manifest in or had its onset in service, the VA psychiatrist opined that there was no direct evidence for this, noting that there was no record of the Veteran having any psychotic symptoms (such as delusions or hallucinations) until 2005.  The physician noted that the Veteran had often stated, as per records from 2005 until the present, that his auditory and visual hallucinations started in the military, and opined that there was no documentation of such symptoms prior to 2005, and there were no reports of any delusions or hallucinations while in the military.  The psychiatrist noted the diagnosis in service of immature personality with passive dependent features, and the finding on the March 1976 evaluation that there was "no evidence for psychosis, neurosis, or other disorders which would require referral for psychiatric treatment".  He noted that the question was complicated by the Veteran's significant substance abuse during and prior to his military service, as well as his report of psychotic symptoms that began during his childhood (prior to military service) as per a July 2005 note that he "felt since he was a young child that he could read people's minds", which he said "has been present as long as he can remember".  The VA psychiatrist noted another example in the February 2006 VA examination, when the Veteran reported that he had "heard voices as far back as his childhood".  

Regarding whether it was at least as likely as not (a probability of at least 50 percent) that the Veteran's current psychiatric disorder was due to any incident in service, to include his reported military sexual trauma, the VA psychiatrist opined that there was no direct evidence to corroborate this, noting again that there was no documented evidence of psychotic symptoms (delusions or hallucinations) until 2005.  The physician noted that the question was further complicated by the fact that the Veteran had reported a significant history of abuse in addition to military sexual trauma, including a report of childhood sexual abuse by his grandfather and sexual abuse by his sister in an April 2008 treatment record, and physical abuse and neglect during childhood.  The psychiatrist noted that the record documented a history of severe violence in the home during the Veteran's childhood, including his father pushing his mother down the stairs, leading to her having a miscarriage; the Veteran also reported a history of emotional, physical, and sexual abuse for several years in prison in hearing testimony.  

In a June 2014 statement, the private psychologist reiterated his opinions from his March 2011 statement in response to the VHA advisory medical opinion.  He questioned why the Veteran's service personnel records were silent for evidence of poor motivation and failure to adapt to military service prior to 1976 if he had a personality disorder.  He believed the Veteran was sexually assaulted several times and, was genetically predisposed to mental illness, and decompensated with symptoms indicative of schizophrenic prodrome.  Regarding the discrepancy in the Veteran's reported histories regarding his alcohol and substance abuse, the psychologist accepted the Veteran's report that he lied about his alcohol and drug abuse prior to service to make himself "look tough".  

In October 2014, the Board remanded the matter to afford the Veteran a new VA examination in light of the VHA psychiatrist's caveat regarding diagnoses without examination, and to request all in-service psychiatric records related to the Veteran's suicide attempt.

On January 2015 VA examination, the Veteran reported that he once saw his father push his mother down a flight of stairs, causing bleeding and a miscarriage.  He reported seeing his father throw his brother with cerebral palsy from a bed to a couch.  He recalled a couch catching on fire due to the wood stove being too near it.  He reported that his father hit him with a belt.  He reported that his parents divorced, re-married, then divorced again.  He reported that he was 11 years old when his younger brother with cerebral palsy died.  He reported that he was made a ward for welfare when he was 7 or 8; he lived with his father after his mother was found to be unfit; he reported that this was due to neglect rather than abuse.  He reported that his parents were alcoholics.  He reported that his father physically and emotionally abused him; he then lived with his grandparents and his brother went to an orphanage.  He reported that his grandparents treated him poorly "as a bastard child".  He denied any sexual abuse by anyone, specifically grandparents or siblings.  He denied any school suspensions, behavioral problems, or childhood arrests, reporting that he had a paper route and then worked in a greenhouse.  He reported that he smoked marijuana and drank alcohol for the first time at age 16 but did not use them much; the examiner noted these reports are dissimilar to past reports that indicated significant substance abuse and behavioral problems.  He reported that he completed boot camp, AIT, and basic training, and was then stationed in Kansas with Craig, who raped and threatened him and said he would kill him.  He reported that he went on leave and went AWOL because of Craig, and he attempted suicide before that; he could not recall when, only that he woke up in a hospital.  He reported that he volunteered to go to Vietnam and did tell people that he went because it made him feel big and important.  He reported that he went to Germany and was a reforger with the German military in 1975, before the alleged assault.  After service, he reported that he told people he was a Vietnam veteran and a good soldier to look better than he was.  He reported that he was using drugs and went to prison where he had "a lot of trouble" and was raped because he lied about serving in Vietnam and trying to be tough; he reported being sexually, physically, and emotionally abused in prison for several years.  He reported that he overdosed in prison and was placed in the state hospital, where he was on medications and was given electric shock treatments.  The examiner noted that the prison records note substance abuse and personality disorder with no major mood/psychotic symptoms.  He reported that he was angry that other clinicians have called him a liar; however, in the same breath he noted that he had lied and did exaggerate; the examiner opined that the Veteran tended to minimize these lies as he felt they were necessary to look better than he was or to seem important.  The examiner thoroughly reviewed the claims file and treatment history, opined that there was no validity in the Veteran's report of military sexual trauma; he had substance abuse issues prior to this event and ultimately was hospitalized due to overdose related to substance abuse and personality disorder.

Following a mental status examination, the diagnoses included schizoaffective disorder, multiple episodes, currently in partial remission, which the examiner opined was not considered service connected as it did not begin until 2005; unspecified mild neurocognitive disorder, which the examiner opined was not service connected as it began sometime around 2004 per treatment notes; and other specified personality disorder (with schizotypal, antisocial traits), which the examiner opined was not considered service connected as it began during the Veteran's youth and had continued into adulthood.  Regarding which symptoms were attributable to each diagnosis, the examiner opined that the Veteran's reported ongoing hallucinations, delusions, and mood disorder with both manic and depressive moods were due to schizoaffective disorder; and mild memory impairment was due to unspecified neurocognitive disorder.  The examiner noted the Veteran's report in the first [2006] VA examination that he began hearing voices in his youth, and he also reported having the ability to read people's minds/emotional feelings since his youth, which the examiner opined were schizotypal traits.  The examiner noted the Veteran's significant behavioral problems in his youth including multiple alcohol/drug abuse, problems with authority (teachers) and the law (antisocial traits).  The examiner opined that the Veteran appeared to have had a lack of remorse and deceitfulness, noting that he had a long history of telling falsehoods and had related this to wanting to be seen as tough or better than he felt he was; the examiner opined that this trait had been an ongoing trait throughout the Veteran's life and continued to cause him problems.

The 2015 VA examiner opined that the case was complicated by the very different versions of events that the Veteran had provided over the years.  The examiner opined that while military sexual trauma cases can cause misleading statements surrounding the events of the incident, as a means of covering up those events, they rarely involve contrived events outside of the trauma event.  The examiner opined that the fact that there were multiple issues that changed in this case tended to indicate that the deception was something more than a reluctance to discuss a trauma, and the consistency with which the statements were engaged over the life of the Veteran supported personality disorder issues.  The examiner noted that, when such multiple versions appear, the examiner puts more weight in the notes at the time of major clinical events, as those assessments tend to be more focused for diagnostic purposes and the person is more focused in describing their symptoms.  The examiner noted that the issue of military sexual trauma was not even indicated or discussed in the first exams in the military, whereas a history of significant child abuse, behavior issues, and substance abuse in the Veteran's youth were supported.  The examiner noted that the Veteran often changed recollections in many areas at the time of examination and noted that his memory was generally poor, yet he reported very clear recollections in regards to his reported military sexual trauma; the examiner opined that this disconnect between presentation of events indicated possible deception.  The examiner further noted that the Veteran did not report military sexual trauma until he retained a lawyer for his service connection claim.  The examiner noted that the multiple clinical assessments in this case appeared largely in agreement that military sexual trauma was not an issue in service and that the Veteran's current mental health issues was not related to his past military diagnosis (personality disorder and substance abuse).  The examiner noted that the private psychologist, the one dissenting opinion, was silent on the fact that the Veteran had a serious emotional/physical abuse history in his youth and a significant substance abuse in his youth and during service, all of which were noted to have an impact on an individual.  The examiner opined that, while the Veteran denied such issues at the current examination, past exams reported such issues and there was more consistency to those reports than any other clinical reports to the contrary.  The examiner opined that clinical assessment at the time did not note the Veteran's symptoms as being psychotic or pre-psychotic; the examiner noted that premorbid symptoms are essentially pre-symptoms of a major mental illness, such as significant decreased social involvement and lack of affect, which are very different from what the Veteran presented at his evaluation in the military.  The examiner opined that, even if the Veteran did not experience half of his reported abuse in prison, one would assume that if he had shown the premorbid symptoms of a major mental disorder, prison definitely would have "tipped the stressor scale such that he became acutely psychotic", and no records supported that; it was not until a specific stressor in 2005 (homicidal thoughts towards his boss) that he began to experience those symptoms.  The examiner opined that the private psychologist's assumption was highly unlikely in this case.  The examiner opined that the Veteran most likely had suffered significant physical/emotional abuse and had significant behavioral problems in his youth up to and including substance abuse/acting out behavior, and he likely was suffering dysthymia and personality disorder (including hearing voices, thinking he had special powers, and antisocial acts such as lying and exaggeration) going into the military.  

The 2015 VA examiner opined that the Veteran's current mental health disorders were less likely as not related to his military service.  The examiner opined that the personality disorder pre-existed and was serious such that the Veteran would likely have had significant problems in interpersonal relationships and work relationships with or without going into the military.  The examiner opined that in several ways, the military was helpful to the Veteran's personality problems, providing him needed structure.  The examiner opined that, consequently, the personality disorder was less likely as not aggravated by his military experience.  The examiner opined that the schizoaffective disorder and mild cognitive disorder were less likely as not related to the Veteran's military service or any conditions noted therein, as they did not begin until 2005 and 2004, respectively; the schizoaffective disorder began with a specific stressor at that time.

In a June 2015 statement, the private psychologist reiterated his earlier opinions that he believed the Veteran became psychotic as a result of military sexual trauma.  He opined that the Veteran's criminal behaviors were directly related to his drug use which, as the Veteran told him, was to cope with the hallucinations that began after military sexual trauma.

It is not in dispute that the Veteran now has an acquired psychiatric disability, as such disability was found on VA examinations and private evaluation.  What remains for consideration is whether or not the current psychiatric disability is etiologically related to his service, which is a medical question.  

A personality disorder, of itself, is a developmental defect and not a compensable disability (in the absence of superimposed pathology).  See 38 C.F.R. §§ 3.303 (c), 4.9.  While the record notes diagnoses of acquired psychiatric disabilities, there is no evidence that any additional [acquired] psychiatric disability was superimposed upon his [developmental] personality disorder during, or as a result of, service.  The Board finds that the January 2015 VA examiner's report (in addition to the 2006 and 2011 VA examiners' opinions and the 2014 VHA opinion) concluding that the Veteran's current personality disorder was less likely than not aggravated by service, warrants substantial probative weight, as it incorporates findings and statements by the Veteran throughout the pendency of this claim, is based on a detailed mental status evaluation and extremely thorough review of the record, and explains why the complaints and findings shown do not support an acquired psychiatric disability being superimposed on the Veteran's personality disorder during, or as result of, service.  The examiner opined that the personality disorder pre-existed service, that the Veteran would likely have had significant problems in interpersonal relationships and work relationships with or without going into the military, and that the military was helpful to the Veteran's personality problems, providing him needed structure.  The examiner opined that, consequently, the personality disorder was less likely aggravated by his military experience.  There is no objective evidence that an acquired psychiatric disability was superimposed on the Veteran's personality disorder during service, or by his service.  

The Board finds that the preponderance of the evidence is also against a finding that the Veteran's current psychiatric disorder may otherwise be etiologically related to his service.  Regarding the dispositive factor of a nexus between the current psychiatric disability and service/events therein, the Board again finds the January 2015 VA examiner's report (in addition to the 2006 and 2011 VA examiners' opinions and the 2014 VHA opinion) to merit substantial probative weight.  The opinions reflect explicit review of the Veteran's claims file and familiarity with his medical history and lay accounts.  The 2015 VA examiner opined that the schizoaffective disorder and mild cognitive disorder were less likely as not related to the Veteran's military service or any conditions noted therein, as they did not begin until 2005 and 2004, respectively, and the schizoaffective disorder began with a specific stressor at that time.  The opinions offered were based on a complete examination and include historically accurate explanation of rationale that cites to supporting factual data.  
 
In comparison, the private psychologist's March 2011 opinion (with 2014 and 2015 addendums) warrants less probative weight because they do not accurately portray what the factual data show.  Specifically, as was noted on the 2015 VA examination, the private psychologist's initial opinion was silent on the fact that the Veteran had a serious emotional/physical abuse history in his youth and a significant substance abuse in his youth and during service, all of which are noted to have an impact on an individual.  The private psychologist did not address the clinical assessments at the time of the Veteran's service or his incarceration after service which did not note his symptoms as being psychotic or pre-psychotic.  Nor did he sufficiently address the inconsistencies in the histories the Veteran provided throughout his treatment history.  As noted above, the 2015 VA examiner offered a detailed opinion in opposition to that of the private evaluator's opinion regarding prodromal symptoms, finding it highly unlikely.  Furthermore, the private examiner did not account for the factual data weighing against the Veteran's claim, including the absence of any documentation of complaints of, or treatment for, psychiatric disability for an extended period of time postservice, and that a psychiatric disability was not clinically documented for at least that period of time.  

Greater weight may be given to one physician's opinion over another depending on factors such as reasoning employed and the extent to which clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The more probative, and only adequate, medical opinion evidence in the record regarding a nexus between the Veteran's psychiatric disability and his service is in the report of the January 2015 VA examination (and supported by the February 2006 and January 2011 VA examinations and the 2014 VHA opinion).  The examiner opined that the Veteran's current psychiatric disability was unrelated to his service, and explained the rationale, citing to relevant factual data and medical literature.  The opinions, cumulatively, reflect familiarity with the entire record, and the rationale includes comment on the opinions by the private psychologist, submitted in support of the Veteran's claim, explaining why the conclusions reached by that evaluator were not supported by the factual data.

The Board has also considered the Veteran's assertions that he did not have any alcohol and substance issues prior to service, that he initially experienced auditory and visual hallucinations following sexual assaults in service and that he began to abuse alcohol and drugs following those assaults to cope with his symptoms.  He is competent to describe observable symptoms such as the onset of his use of alcohol and substances, as well as the in-service sexual assault and the onset of his auditory and visual hallucinations in service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only the competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, the Board finds that the Veteran's credibility is undermined by the fact that his assertions concerning the onset of his alcohol and substance abuse, as well as his psychiatric symptoms are not supported by the evidence of record and are highly inconsistent.  As noted above, he initially reported alcohol and drug abuse as a youth prior to service during his March 1976 evaluation in service, and when he first sought medical treatment for substance abuse at VA in 1978, and later at the state hospital in 1981.  His later statements during treatment in 2009 and at the October 2009 hearing indicating that he first abused alcohol and substances following the sexual assault in service thus are not supported by the evidence of record.  Likewise, the Veteran has given conflicting statements about whether he was sexually abused prior to service and whether or not he had auditory and visual hallucinations since childhood.  The Veteran has acknowledged several times he has lied about his substance abuse as a child and about being a Vietnam veteran to make himself look "tough".  Here, the inconsistency of the Veteran's reported pre- and post-service history, combined with the lack of any support in the service treatment records and post-service treatment records prior to 2009 renders the Veteran's assertions not probative and no weight will be afforded to them.  

For these reasons, the Board finds the Veteran's lay statements regarding the onset of his alcohol and substance abuse, as well as his psychiatric symptoms lack credibility and, thus, lack probative value.  Such lay statements are not sufficient to establish the onset of his current psychiatric disorder in service or shortly thereafter.  

The preponderance of the evidence is against a finding that the Veteran's current acquired psychiatric disorder is etiologically related to his service, and against the claim of service connection for such disability.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, is denied.



____________________________________________
L. J. Wells-Green
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


